Where one of two parties or joint adventurers has filed a cross complaint and obtained an injunction against the other, in respect of the partnership affairs, a receiver will be granted on the latter’s motion, although his original complaint contains no prayer for a receiver.And where it appears that each party is equally entitled to the possession of the joint effects, and one has enjoined the other from receiving or disposing of the same; on the application of the latter, a like injunction will be granted against the former, without any proof of insolvency or other special cause for depriving him of the control.These points were decided by Sandeobd, J., upon advisement with the Chief Justice and Paine, J., on a motion by the plaintiff for an injunction and receiver, in a suit commenced by him against Ware. His complaint asked for an injunction, but not for a receiver. Ware had previously filed a complaint against him, in which he asked for a receiver, and had obtained an injunction, restraining the above plaintiff from receiving or disposing of the property in question, which was the proceeds of a partnership, or of several joint adventures, in the African trade. The plaintiff alleged, that the property would be insecure in Ware’s hands, but this was denied.